Case: 1:20-cv-03868 Document #: 1-2 Filed: 07/01/20 Page 1 of 13 PageID #:24




                     EXHIBIT B

                                  TO


     COMPLAINT FOR PATENT
        INFRINGEMENT
       Case: 1:20-cv-03868 Document #: 1-2 Filed: 07/01/20 Page 2 of 13 PageID #:25
                                                                              I 1111111111111111
                                                                                        1111111111
                                                                                              11111
                                                                                                 1111111111
                                                                                                      111111111111111
                                                                                                              lll111111111111111
                                                                                                        US010097676B2


c12)   United States Patent                                                          (IO)   Patent No.:    US 10,097,676 B2
       Peng                                                                          (45)   Date of Patent:      *Oct. 9, 2018

(54)    PROTECTIVE MASK OF MOBILE PHONE                                                 USPC .... 455/90.1, 90.3, 348, 349, 433.01, 433.11,
                                                                                                                  455/451, 550, 550.1, 575.1
(75)    Inventor:     Kuan-Lin Peng, Taipai (TW)                                        See application file for complete search history.

(73)    Assignee: Gregory Jukyoung Kim, Westmont, IL                            (56)                         References Cited
                  (US)
                                                                                                   U.S. PATENT DOCUMENTS
( *)    Notice:       Subject to any disclaimer, the term ofthis
                                                                                       0211,355     S         6/1968    Farnham et al.
                      patent is extended or adjusted under 35                          0219,451     S        12/1970    Blackman
                      U.S.C. 154(b) by 119 days.                                       4,121,061    A        10/ 1978   Donaldson
                                                                                       5,012,513    A         4/1991    Dale et al.
                      This patent is subject to a terminal dis-                        D337,435     S         7/1993    Kaneko et al.
                      claimer.                                                                                  (Continued)
(21)    Appl. No.: 13/094,428                                                                FOREIGN PATENT DOCUMENTS
(22)    Filed:        Apr. 26, 2011                                             CN                 00252902.5            11/2000
                                                                                DE                   20019958 Ul          2/2001
(65)                    Prior Publication Data                                  DE                   20111112 Ul          9/2001

        US 2011/0201394 Al              Aug. 18, 2011
                                                                                                     OTHER PUBLICATIONS
                  Related U.S. Application Data                                 IL Telefono Cellulare & C. 2 pages. Date: Oct. 2000. (Shows
                                                                                replacement mobile telephone housing portions.).
(63)    Continuation of application No. 11/673,237, filed on
        Feb. 9, 2007, now Pat. No. 7,941,195, which is a                        Primary Examiner - Dinh Nguyen
        continuation of application No. 09/888,488, filed on
                                                                                (74) Attorney, Agent, or Firm - Invention Mine LLC
        Jun. 26, 2001, now Pat. No. 7,194,291.
                                                                                (57)                           ABSTRACT
(30)               Foreign Application Priority Data
                                                                                The present invention relates to a protective mask of mobile
  Nov. 17, 2000        (CN) ........................................ 252902     phone comprising an upper cover body and a lower cover
                                                                                body. The upper and lower cover bodies can be joined with
(51)    Int. Cl.                                                                a front and a rear phone housing of a mobile phone,
        H04M 1102               (2006.01)                                       respectively, to effectively prevent abrasion of the mobile
        H04B 113888             (2015.01)                                       phone due to carelessness of a user, thereby preventing
                                                                                ill-favored scars on the mobile phone. Therefore, the dete-
(52)    U.S. Cl.
                                                                                rioration of the quality of the mobile phone and the fall of
        CPC ........ H04M 110283 (2013.01); H04B 113888
                                                                                its value can be avoided. Moreover, trend and fashion of the
                          (2013.01); H04M 1/0214 (2013.01)
                                                                                mobile phone can be achieved without the need ofreplacing
(58)    Field of Classification Search                                          the mobile phone. Therefore, waste of money can be
        CPC . H04W 88/02; H04M 1/0283; H04M 1/0214;                             avoided, and economic burden to the user can be lessened.
                       H04M 1/0202; H04M 1/0212; H04M
                                       1/0216; H04B 1/3888                                         12 Claims, 7 Drawing Sheets


                                                                                            32




                                                                                                        33
       Case: 1:20-cv-03868 Document #: 1-2 Filed: 07/01/20 Page 3 of 13 PageID #:26


                                                            US 10,097,676 B2
                                                                      Page 2


(56)                       References Cited                                    6,011,699   A         1/2000   Murray et al.
                                                                               D425,907    S         5/2000   Frye et al.
                   U.S. PATENT DOCUMENTS                                       6,073,027   A         6/2000   Norman et al.
                                                                               6,073,034   A         6/2000   Jacobsen et al.
       D338,470    S        8/1993   Clayton                                   6,075,977   A         6/2000   Bayrami
       D342,262    S       12/1993   Hester                                    6,082,535   A         7/2000   Mitchell
       D348,472    S        7/1994   Cyfko                                     6,128,515   A    *   10/2000   Kabler                   H04B 1/3805
       5,383,091   A        1/1995   Snell                                                                                               455/556.2
       D365,927    S        1/1996   Cho                                       6,130,945   A        10/2000   Shin
       D369,903    S        5/1996   Tetrault                                  6,157,545   A        12/2000   Janninck et al.
       5,586,704   A       12/1996   Alexander et al.                          6,184,835   Bl        2/2001   Chen et al.
       D382,538    S        8/1997   Brunette                                  6,201,867   Bl        3/2001   Koike
       D385,283    S       10/1997   Snyder et al.                             6,224,225   Bl        5/2001   Chen
       D385,554    S       10/1997   Nuovo et al.                              D448,368    S    *    9/2001   Bettag .......................... Dl4/250
       5,678,204   A       10/1997   Naylor                                    6,430,400   Bl        8/2002   MacDonald, Jr. et al.
       D395,749    S        7/1998   Jayez                                     6,563,927   B2        5/2003   Mote et al.
       D396,951    S        8/1998   Huber                                     6,591,088   Bl        7/2003   Watanabe
       D397,246    S        8/1998   Hoofnagle et al.                          6,594,472   Bl        7/2003   Curtis et al.
       5,809,403   A        9/1998   MacDonald, Jr. et al.                     6,842,633   Bl        1/2005   Deo et al.
       D400,541    S       11/1998   Harrison                                  6,876,837   B2        4/2005   Kuroshima et al.
       D408,402    S        4/1999   Shimelfarb et al.                         6,898,283   B2        5/2005   Wycherley et al.
       5,896,277   A        4/1999   Leon et al.                               7,069,063   B2        6/2006   Halkosaari et al.
       5,923,752   A   *    7/1999   McBride et al. ........ 379/433 .11       7,194,291   B2        3/2007   Peng
       5,933,330   A        8/1999   Beutler et al.                            7,941,195   B2        5/2011   Peng
       5,988,577   A       11/1999   Phillips et al.
       6,006,074   A       12/1999   De Larminat et al.                    * cited by examiner
  Case: 1:20-cv-03868 Document #: 1-2 Filed: 07/01/20 Page 4 of 13 PageID #:27


U.S. Patent          Oct. 9, 2018     Sheet 1 of 7          US 10,097,676 B2




                                                 121




                    11
                                                     12




                           FIG.1
                         PRIOR ART
 Case: 1:20-cv-03868 Document #: 1-2 Filed: 07/01/20 Page 5 of 13 PageID #:28


U.S. Patent         Oct. 9, 2018     Sheet 2 of 7              US 10,097,676 B2




                                                          10
                                                      j
                                                    121




                                                     12




                                   FIG.2
                            PRIOR ART
 Case: 1:20-cv-03868 Document #: 1-2 Filed: 07/01/20 Page 6 of 13 PageID #:29


U.S. Patent         Oct. 9, 2018        Sheet 3 of 7       US 10,097,676 B2




                                                         32




                                                                      33



                                                                (
                                                                 30

                                   41




                                        FIG.3
 Case: 1:20-cv-03868 Document #: 1-2 Filed: 07/01/20 Page 7 of 13 PageID #:30


U.S. Patent         Oct. 9, 2018     Sheet 4 of 7          US 10,097,676 B2




                                                     30


                                                    33
                    20




                               FIG.4
 Case: 1:20-cv-03868 Document #: 1-2 Filed: 07/01/20 Page 8 of 13 PageID #:31


U.S. Patent         Oct. 9, 2018     Sheet 5 of 7          US 10,097,676 B2




                                                    30
                      20




                                   FIG.5
 Case: 1:20-cv-03868 Document #: 1-2 Filed: 07/01/20 Page 9 of 13 PageID #:32


U.S. Patent         Oct. 9, 2018     Sheet 6 of 7          US 10,097,676 B2




                                     FIG.6
 Case: 1:20-cv-03868 Document #: 1-2 Filed: 07/01/20 Page 10 of 13 PageID #:33

                                                f7
V.s.Patent           Oct. 9, 20
                                18
                                      Sheet 7 o
                                                            VS 10,097
                                                                      ,67   6 B2




                                                                       21
                                                     35
                                                            \
                                                           30




                                     FIG.7
   Case: 1:20-cv-03868 Document #: 1-2 Filed: 07/01/20 Page 11 of 13 PageID #:34


                                                  US 10,097,676 B2
                             1                                                                     2
     PROTECTIVE MASK OF MOBILE PHONE                                 printed on the upper and lower cover bodies. The upper and
                                                                     lower cover bodies can sheathe a mobile phone therein. A
               RELATED APPLICATIONS                                  gap, cavities, and slots corresponding to an antenna, an
                                                                     earphone cavity, an incoming-call informing light and so on
   This application is a continuation of U.S. patent applica-   5    of the mobile phone are disposed on the lower cover body
tion Ser. No. 11/673,237, filed Feb. 9, 2007, now U.S. Pat.          so that a user can successfully receive a call and use various
No. 7,941,195, which (i) is a continuation application of            kinds of functions and settings of the mobile phone.
U.S. patent application Ser. No. 09/888,488, filed Jun. 26,             The various objects and advantages of the present inven-
2001, now U.S. Pat. No. 7,194,291, and (ii) claims priority          tion will be more readily understood from the following
to Chinese Patent Application No. CN00252902.5, filed           10   detailed description when read in conjunction with the
Nov. 17, 2000, the contents of which are incorporated herein         appended drawings, in which:
by reference.
                                                                           BRIEF DESCRIPTION OF THE DRAWINGS
              FIELD OF THE INVENTION
                                                                15  FIG. 1 is a perspective view of a prior art mobile phone;
   The present invention relates to a protective mask of            FIG. 2 is a diagram showing the use state of a prior art
mobile phone and, more particularly, to an assembly struc-       mobile phone;
ture used in a mobile phone.                                        FIG. 3 is an exploded perspective view of the present
                                                                 invention and a mobile phone;
           BACKGROUND OF THE INVENTION                        20    FIG. 4 is a perspective view of the present invention
                                                                 assembled with a mobile phone;
   FIGS. 1 and 2 show the structure of a prior art mobile           FIG. 5 is a cross-sectional view of the present invention
phone. The outer look of the structure is approximately a        assembled with a mobile phone;
rectangular parallelepiped comprising a front phone housing         FIG. 6 is a diagram showing the use state of the present
and a rear phone housing. One end of the front phone 25 invention assembled 10 with a mobile phone; and
housing 11 is pivotally joined with one end of the rear phone       FIG. 7 is an exploded perspective view according to a
housing 12, as shown in FIG. 2. An antenna 121 is disposed       second embodiment of the present invention.
on the rear phone housing 12. A mobile phone 10 is formed
after assembling the front and rear phone housings 11 and               DETAILED DESCRIPTION OF PREFERRED
12. The mobile phone 10 can be used for receiving a call, 30                           EMBODIMENTS
dialing a telephone number, making a call, displaying mes-
sages, and setting functions.                                       As shown in FIGS. 3 to 6, the present invention relates to
   However, because the front and rear phone housings 11         a protective mask of mobile phone and, more particularly, to
and 12 of the mobile phone 10 are very smooth and delicate,      an assembly structure used in a mobile phone. The protec-
abrasion may easily arise due to carelessness of a user so as 35 tive mask of mobile phone of the present invention com-
to generate ill-favored scars thereon, resulting in the dete-    prises an upper cover body 20 and a lower cover body 30.
rioration of the quality of the mobile phone and the fall of        The upper cover body 20 is integrally formed by mold
its value.                                                       injection of plastic. Patterns, types, or nameplates can be
   Moreover, the design of the mobile phone 10 tends to be       printed on a front side face of the upper cover body 20. The
more and more diversified in consideration of trend and 40 upper cover body 20 can be joined with a front phone
fashion. The user usually spends a lot of money to change        housing 41 of a mobile phone 40, as shown in FIG. 4. A rear
the mobile phone 10 to adhere to the fashion, resulting in       side face of the upper cover body 20 has a plurality of
waste of money.                                                  flanges 21, as shown in FIG. 3. The flanges 21 can be
   Accordingly, the above mobile phone structure has incon-      retained at the edge of the front phone housing 41 of the
venience and drawbacks in practical installation and use. 45 mobile phone 40. The front phone housing 41 of the mobile
The present invention aims to resolve the problems in the        phone 40 can be sheathed in the upper cover body 20, as
prior art.                                                       shown in FIG. 5.
                                                                    The lower cover body 30 is integrally formed by mold
             SUMMARY OF THE INVENTION                            injection of plastic. Patterns, types, or nameplates can be
                                                              50 printed on the lower cover body 30. The lower cover body
   The primary object of the present invention is to provide     30 can be joined with a rear phone housing 42 of the mobile
a protective mask of mobile phone to effectively prevent         phone 40, as shown in FIG. 4. The lower cover body 30 has
abrasion of a mobile phone due to carelessness of a user,        a gap 31 to retain an antenna 43 of the mobile phone 40, as
thereby preventing ill-favored scars on the mobile phone.        shown in FIG. 3. A plurality of cavities 32 are disposed
Therefore, the deterioration of the quality of the mobile 55 beside the gap 31 of the lower cover body 30. The cavities
phone and the fall of its value can be avoided.                  32 can correspond to an earphone cavity 44, an incoming-
   The secondary object of the present invention is to           call informing light 45 and so on of the mobile phone 40 so
provide a protective mask of mobile phone so that trend and      that a user can conveniently use the functions of the mobile
fashion of a mobile phone can be achieved without the need       phone 40.
of replacing the mobile phone. Therefore, waste of money 60         Finger recessions 33 are respectively disposed at two
can be avoided, and economic burden to the user can be           sides of the lower cover body 30 so that a user can easily
lessened.                                                        unfold the pivotally joined front phone housing 41 and rear
   To achieve the above objects, the present invention pro-      phone housing 42 to receive a call or operate the mobile
vides a protective mask for a mobile phone comprising an         phone 40, as shown in FIG. 6. The finger recessions 33 can
upper cover body and a lower cover body. The upper and 65 also let the user conveniently separate the mobile phone 40
lower cover bodies are integrally formed by means of mold        and the lower cover body 30 for performing operations such
ejection of plastic. Patterns, types, or nameplates can be       as replacing a battery (not shown) of the mobile phone 40.
   Case: 1:20-cv-03868 Document #: 1-2 Filed: 07/01/20 Page 12 of 13 PageID #:35


                                                      US 10,097,676 B2
                               3                                                                        4
A plurality of holes 34 are disposed at one side of the lower              3. The protective mask of claim 1, wherein the integrally-
cover body 30. The holes 34 can correspond to function keys              formed mask body includes at least one feature opening to
(not shown) of the mobile phone 40 so that the user can                  permit access to at least one feature of the mobile phone.
successfully receive a call or set functions.                               4. The protective mask of claim 1, wherein the integrally-
   A bottom of the lower cover body 30 has a slot 35, which         5    formed mask body includes a socket opening corresponding
can correspond to a socket 46 (shown in FIG. 5) of the                   to a socket of the mobile phone and permitting a user to plug
mobile phone 40 so that a user can plug in a power supply                a power supply into the socket to charge the mobile phone.
(not shown) of the mobile phone 40 to charge or recharge the                5. A protective mask molded for frictional retention to an
mobile phone 40.                                                         exterior housing of, and adapted to be coupled to, a mobile
   As shown in FIG. 7, a different upper cover body 20 and          10
                                                                         communication device having internal components includ-
a different lower cover body 30 are matched according to the
                                                                         ing circuitry and a battery, wherein the exterior housing
outer look of a different mobile phone 40 so as to satisfy
                                                                         completely encloses the circuitry and battery when the
users having different mobile phones 40. The connection and
disposition ways are the same as the above first embodiment              mobile communication device is fully assembled and ready
of the present invention.                                           15
                                                                         for use, and wherein the exterior housing has an exterior
   The present invention uses the upper cover body 20 and                shape including a back face and at least portions of opposed
the lower cover body 30 to sheathe the mobile phone 40                   side surfaces, the protective mask comprising:
therein so as to effectively prevent abrasion of the mobile                 an integrally-formed mask body molded and contoured to
phone 40 due to the carelessness of a user, thereby prevent-                   conform and frictionally fit to the exterior shape of the
ing ill-favored scars on the mobile phone. Moreover, trend          20         exterior housing;
and fashion of the mobile phone 40 can be achieved without                  an inner surface of the integrally-formed mask body
the need of replacing the mobile phone 40.                                     defining an interior space of the integrally-formed mask
   Although the present invention has been described with                      body and conforming to and in substantially continuous
reference to the preferred embodiments thereof, it will be                     surface-to-surface contact with the exterior shape of the
understood that the invention is not limited to the details         25         exterior housing in overlying and protecting relation-
thereof. Various substitutions and modifications have been                     ship, without a substantial gap between the inner sur-
suggested in the foregoing description, and others will occur                  face of the integrally- formed mask body and the exte-
to those of ordinary skill in the art. Therefore, all such                     rior shape of the exterior housing, the integrally-formed
substitutions and modifications are intended to be embraced                    mask body defining an opening enabling the mask to be
within the scope of the invention as defined in the appended        30         placed over the exterior shape in overlying and pro-
claims.                                                                        tecting relationship; and
   The invention claimed is:                                                at least one retainer having an extension protruding lat-
   1. A protective mask molded for frictional retention to an                  erally inward from the integrally-formed mask body
exterior housing of a mobile phone having user input and                       and toward and into the integrally-formed mask body
output interfaces, and internal components including cir-           35         interior space, wherein the at least one retainer is
cuitry and a battery, wherein the exterior housing completely                  retained to the exterior housing at an exterior housing
encloses the circuitry and the battery when the mobile phone                   edge when the mask is coupled to the mobile commu-
is fully assembled and ready for use, the exterior housing                     nication device, the at least one retainer participating in
having an exterior shape formed by a back surface, and at                      retaining the integrally-formed mask body to the
least portions of opposed side surfaces, the protective mask        40         mobile communication device.
comprising:                                                                 6. The protective mask of claim 5, wherein the mobile
   an integrally-formed mask body molded and contoured to                communication device includes a socket for battery charging
      conform and frictionally-fit tightly against the exterior          and the integrally-formed mask body defines at least a
      shape of the exterior housing;                                     battery-charging socket opening permitting a power supply
   an inner surface of the integrally-formed mask body              45   to be connected to the socket.
      defining an interior space of the integrally-formed mask              7. The protective mask of claim 5, wherein the mobile
      body and conforming to and in substantially continuous             communication device includes an earphone-connection
      surface-to-surface contact with the exterior shape of the          socket and the integrally-formed mask body defines at least
      exterior housing, with no substantial space between the            one earphone-connection socket opening permitting an ear-
      inner surface of the integrally-formed mask body and          50   phone to be connected to the earphone-connection socket.
      the exterior shape of the exterior housing;                           8. A mask for attachment to a hand-held mobile phone, the
   at least one opening defined by the integrally-formed                 mobile phone having user input and output interfaces, inter-
      mask body permitting user access to at least the user              nal components including circuitry and a battery, and an
      input and output interfaces; and                                   exterior housing completely enclosing the circuitry and
   at least one retainer having an extension protruding lat-        55   battery when the mobile phone is fully assembled and ready
      erally inward from the integrally-formed mask body                 for use, the exterior housing including a first face, a second
      and toward and into the integrally-formed mask body                face and opposed side surfaces there between, the mask
      interior space, wherein the at least one retainer is               comprising:
      retained to the exterior housing at an exterior housing               an integrally-formed mask body molded to conform to a
      edge when the mask is coupled to the mobile commu-            60         shape of the exterior housing; and
      nication device, the at least one retainer participating in           inner and outer surfaces, the surfaces defining at least one
      retaining the integrally-formed mask body to the                         opening in the integrally-formed mask body providing
      mobile communication device.                                             access to at least one of the user input and output
   2. The protective mask of claim 1, wherein the integrally-                  interfaces, the integrally-formed mask body being con-
formed mask body further includes indicia selected from the         65         figured such that, when the mask is attached to the
group consisting of text, graphic elements and combinations                    mobile phone, the integrally-formed mask body is
thereof.                                                                       coextensive with, contours to and overlies the opposed
   Case: 1:20-cv-03868 Document #: 1-2 Filed: 07/01/20 Page 13 of 13 PageID #:36


                                                      US 10,097,676 B2
                               5                                                                        6
      side surfaces, with substantially no space between the                   against the exterior shape of the exterior housing,
      mask body and the opposed side surfaces; and                             thereby providing retention of the protective mask to
   at least one retainer having an extension protruding lat-                   the exterior housing;
      erally inward from the integrally-formed mask body                    at least one opening defined by the protective mask
      and toward and into the integrally-formed mask body           5          permitting user access to at least the user input and
      interior space, wherein the at least one retainer is                     output interfaces; and
      retained to the exterior housing at an exterior housing               at least one retainer having an extension protruding lat-
      edge when the mask is coupled to the mobile commu-                       erally inward from the integrally-formed mask body
      nication device, the at least one retainer participating in              and toward and into the integrally-formed mask body
      retaining the integrally-formed mask body to the              10         interior space, wherein the at least one retainer is
      mobile communication device.                                             retained to the exterior housing at an exterior housing
   9. A protective mask molded for frictional retention to an
                                                                               edge when the mask is coupled to the mobile commu-
exterior housing of a fully assembled mobile communication                     nication device, the at least one retainer participating in
device having user input and output interfaces, the mobile                     retaining the integrally-formed mask body to the
communication device further having internal components             15         mobile communication device.
                                                                            10. The protective mask of claim 9, wherein the protective
including circuitry and a battery completely enclosed by the
exterior housing, and the exterior housing having an exterior            mask further includes indicia selected from the group con-
shape formed by a back surface and at least portions of                  sisting of text, graphic elements and combinations thereof.
                                                                            11. The protective mask of claim 9, wherein the protective
opposed side surfaces, the protective mask comprising:
   an inner surface closely conforming to the exterior shape        20   mask includes at least one feature opening to permit access
      of the exterior housing and in substantially continuous            to at least one feature of the mobile communication device.
      surface-to-surface contact with the exterior shape of the             12. The protective mask of claim 9, wherein the protective
      exterior housing, with substantially no space between              mask includes a socket opening corresponding to a socket of
      the inner surface of the protective mask and the exterior          the mobile communication device, permitting a user to plug
      shape when the protective mask is retained to the             25   a power supply into the socket to charge the mobile com-
      ~xterior housing, the protective mask being molded,                munication device.
      mtegrally formed, contoured and sized to fit tightly                                      * * * * *
